                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

BRANDY VENTURES, LLC,                               §
                                                    §
               Plaintiff,                           §   CASE NO. 4:18-CV-641-ALM-KPJ
                                                    §
v.                                                  §
                                                    §
MESA UNDERWRITERS SPECIALTY                         §
INSURANCE COMPANY,                                  §
                                                    §
               Defendant.

                         MEMORANDUM OPINION AND ORDER

       Before the Court are MUSIC’s Motion to Strike Testimony of Brandy’s Expert Roy Young

(the “Motion to Strike Young”) (Dkt. 30), to which Plaintiff filed a response (Dkt. 31), and

Defendant filed a reply (Dkt. 32); and Plaintiff’s Motion to Strike Expert Testimony of Glenn

Malicki (the “Motion to Strike Malicki”) (Dkt. 33), to which Defendant filed a response (Dkt. 34).

       As set forth below, the Court finds the Motion to Strike Young (Dkt. 30) and the Motion

to Strike Malicki (Dkt. 33) are DENIED.

                                    I.     BACKGROUND

       This action arises from alleged water damage resulting from a broken pipe at a property

located a 4625 Post Oak Drive, Frisco, Texas 75034 (the “Property”). See Dkt. 12 at 3. Brandy

Ventures, LLC (“Plaintiff”) purchased a commercial insurance policy from Mesa Underwriters

Specialty Insurance Company (“Defendant”) for forty-eight (48) properties Plaintiff owns and

rents to tenants in Collin County, including the Property. See Dkt. 12 at 2. Plaintiff alleges

Defendant unfairly or deceptively denied coverage of property insurance benefits following water

damage to the Property. See id.




                                                1
       Plaintiff designated Roy Young (“Young”) of YPA Public Adjusters, LLC, to testify

regarding water damage to the Property. See Dkt. 30 at 1–2; Dkt. 30-1 at 3, 111. Defendant moves

to strike the testimony of Young. See Dkt. 30.

       Defendant designated Glenn Malicki (“Malicki”) to testify regarding the pipes that burst at

the Property, as well as Malicki’s inspection and repair of the pipes. See Dkt. 33 at 1–2; Dkt. 33-1

at 4. Plaintiff moves to strike the testimony of Malicki. See Dkt. 33.

                                  II.     LEGAL STANDARD

       Rule 702 of the Federal Rules of Evidence governs the admissibility of expert testimony.

While the district court must act as a gatekeeper to exclude all unreliable expert testimony, “the

rejection of expert testimony is the exception rather than the rule.” FED. R. EVID. 702 advisory

committee's notes (2000) (citing Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993);

Kumho Tire Co. v. Carmichael, 526 U.S. 137, (1999)).

       Expert testimony is admissible only if the proponent demonstrates that: (1) the expert is

qualified; (2) the evidence is relevant to the case; and (3) the evidence is reliable. Watkins v.

Telsmith, Inc., 121 F.3d 984, 988-89 (5th Cir. 1997). To be reliable and therefore admissible under

Rule 702 of the Federal Rules of Evidence, expert testimony as to a scientific, technical, or other

specialized area must: (1) assist the trier of fact to understand the evidence or to determine a fact

in issue; (2) be based upon sufficient facts or data; (3) be the product of reliable principles and

methods; and (4) have reliably applied the principles and methods to the facts. FED. R. EVID. 702.

In evaluating the scientific validity or reliability of expert testimony, the Court in Daubert noted

some non-exclusive factors for the district court to consider: (1) whether the theory or technique

has been tested; (2) whether the theory or technique has been subjected to peer review and

publication; (3) the known or potential rate of error of the method used; (4) the existence and



                                                 2
maintenance of standards and controls in the methodology; and (5) whether the theory or method

has been generally accepted by the scientific community. Daubert, 509 U.S. at 593-94. "But, as

the Court stated in Daubert, the test of reliability is ‘flexible,’ and the Daubert factors neither

necessarily nor exclusively apply to all experts or in every case. Rather, the law grants a district

court the same broad latitude when it decides how to determine reliability as it enjoys in respect to

its ultimate reliability determination.” Kumho Tire, 526 U.S. at 151.

       In determining the admissibility of expert testimony, the trial court is not to consider the

conclusions generated by an expert witness, but only the principles and methodology used to reach

those conclusions. See Daubert, 509 U.S. at 595. “When the principles and methodology are

sufficient to allow the expert opinion to be presented to the jury, the party challenging the

testimony must resort to ‘vigorous cross-examination, presentation of contrary evidence, and

careful instruction on the burden of proof’ as the means to attack ‘shaky but admissible evidence.’”

Burton v. Wyeth-Ayerst Labs. Div. of American Home Prods. Corp., 513 F. Supp. 2d 708, 710

(N.D. Tex. 2007) (citing Daubert, 509 U.S. at 596).

                                        III.   ANALYSIS

       A. Motion to Strike Young (Dkt. 30)

       Defendant argues the testimony of Young should be struck because Plaintiff has already

paid to repair the water damage at the Property, and therefore, Young’s estimates as to damages

and cost have no bearing on the facts of the case. See Dkt. 30 at 5. Defendant further contends the

damages estimated by Young do not match the actual cost of repair, and therefore, the testimony

is not relevant, reliable, or admissible under Federal Rule of Evidence 702. See id. at 7. Defendant

does not cite to a single similar case in which testimony was struck on this basis.




                                                 3
        Plaintiff responds that Defendant’s objections to Young are best explored on cross-

examination. See Dkt. 31 at 2 (citing Daubert, 509 U.S. at 596). Plaintiff further argues the

testimony is relevant to an issue in the case (the cause and extent of the damages), is based on

personal inspection of the Property, and employs Xactimate, an estimation program widely

accepted in the insurance industry. See Dkt. 31 at 4.

        The Court finds the testimony is permissible under Rule 702. As previously mentioned,

Defendant presents no case law in support of its argument. The opinion is patently relevant, based

on first-hand knowledge, and employs acceptable methodology. Further, that Plaintiff was able to

complete repairs for a different value does not conclusively speak to the damages incurred.

Plaintiff may have negotiated a reduced rate for repairs or may have paid a higher cost based on

many practical factors of business decisions and time constraints. To the extent the actual cost is

different than what Young testifies is the market value, the objection is best addressed on cross-

examination. That is, the objections Defendant raise go to the weight Young’s testimony should

be afforded rather than its admissibility. The Court finds Defendant’s Motion to Strike Young

(Dkt. 30) is, therefore, denied.

        B. Motion to Strike Malicki (Dkt. 33)

        Plaintiff argues that Malicki’s opinion is not based on sufficient facts or data and is not the

product of reliable principles and methods, and that Malicki did not apply the principles and

methods to the facts of the case. See Dkt. 33 at 3. Plaintiff provides only two paragraphs in support

of its argument, and no case law in support thereof. See Dkt. 33 at 3. Plaintiff merely argues

Malicki does not adequately support his conclusion that a freeze break caused the water damage

at issue. See id.




                                                  4
            Defendant responds that Malicki is a licensed mater plumber with over twenty-seven (27)

    years of experience in commercial and residential plumbing. See Dkt. 34 at 2. Defendant notes that

    Malicki inspected and even repaired the broken pipe, and therefore, his testimony is both reliable

    and is based on sufficient data. See id. at 6.1

            Similar to Plaintiff’s argument in response to Defendant’s Motion to Strike Young, the

    Court finds Plaintiff’s objections to Malicki are best explored on cross-examination. See Dkt. 31

    at 2 (citing Daubert, 509 U.S. at 596). Plaintiff does not demonstrate in any way that Malicki is

    unqualified to testify and does not explain how Malicki’s experience and observation of the broken

    pipe is insufficient evidence such that he would be unable to draw a conclusion regarding the cause

    of the pipe break. The Court finds that Malicki’s testimony is acceptable pursuant to Rule 702, and

    therefore, Plaintiff’s Motion to Strike Malicki (Dkt. 33) is denied.

                                               IV.      CONCLUSION

            For the foregoing reasons, the Court finds that Young and Malicki’s testimony survive

    Plaintiff’s and Defendant’s challenges.
.           IT IS THEREFORE ORDERED that MUSIC’s Motion to Strike Testimony of Brandy’s

    Expert Roy Young (Dkt. 30) is hereby DENIED.

             IT IS FURTHER ORDERED that Plaintiff’s Motion to Strike Expert Testimony of

    Glenn Malicki (Dkt. 33) is hereby DENIED.
             So ORDERED and SIGNED this 3rd day of December, 2019.




                                                         ____________________________________
                                                         KIMBERLY C. PRIEST JOHNSON
                                                         UNITED STATES MAGISTRATE JUDGE
    1
     Defendant also notes that the principals for Plaintiff rely on Malicki and his company G ‘n’ R Plumbing and Air,
    LLC (“G ‘n’ R”) for their plumbing opinions and needs at their commercial properties, and in fact it was Plaintiff’s
    principals that contacted G ‘n’ R to inspect and repair the broken pipe. See Dkt. 34 at 2.

                                                             5
